Citation Nr: 1446163	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in part denied service connection for posttraumatic stress disorder (PTSD) and a June 2009 rating which in part denied service connection for depression.  This June 2009 rating also denied service connection for anxiety.  The Veteran's September 2009 notice of disagreement only referenced the PTSD and depression issues.  After the RO issued a statement of the case (SOC) in July 2010, the Veteran's substantive appeal from later the same month limited the issue to PTSD.  Nevertheless, affording the Veteran the benefit of adjudicating his PTSD claim in the broadest possible manner, and in consideration of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim of service connection for a mental health disability encompasses all psychiatric disability shown/alleged), the issue of service connection for any psychiatric disability will be addressed. 

The Veteran testified a hearing held before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.

In March 2013 the Board remanded this matter for further development.  

The Board notes that the Veteran has changed representation during the pendency of this appeal and most recently has appointed the Disabled American Veterans (DAV) to represent him effective in June 2014.  However his former representative, a private attorney who was appointed in December 2014 is noted to have submitted additional evidence in July 2014 with a waiver of RO review; such waiver is not valid as this attorney is no longer the Veteran's representative.  Although this attorney's March 2014 motion to withdraw representation was denied by the Board in April 2014, the Veteran's most recent appointment of the DAV in June 2014 as his representative serves to remove the private attorney from serving as the Veteran's representative.  


REMAND

In May 2013, the Veteran underwent a VA examination.  The examiner concluded that the Veteran did not have a psychiatric disorder related to his military service, including a pre-existing disability (other than personality disorder) that had been aggravated by service.  However this examination itself pointed to the existence of potentially relevant records by indicating that the Veteran was currently receiving Social Security Administration (SSA) disability payments.  Such records have not been associated with his file.  Additionally, since this examination there was additional evidence submitted, specifically a March 2013 medical report that appears to have been faxed by Valley Mental Health in Tooele, Utah and was received in July 2013.  This medical opinion shows the Veteran was receiving treatment for PTSD and also points to future treatment plans at this facility through the "OWLS" program.  It does not appear that additional records from this facility are associated with the claims file, although copies of VA records from July 2014 from the VAMC in Salt Lake City were forwarded by the Veteran's former attorney.  Thus, it appears that additional evidence should be obtained.  

Furthermore given that the March 2013 medical opinion and the July 2014 VA records appear to conflict with the findings from the May 2014 VA examination, and in light of the additional evidence to be obtained, an addendum medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy of any disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination.  All records and/or responses received should be associated with the claims file.  

2.  Obtain all medical records regarding treatment from Valley Mental Health in Tooele, Utah and the VA in Salt Lake City, Utah since March 2013 to include any additional treatment through the "OWLS" program referred to by the Valley Mental Health note, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the file. 

3.  After all records and/or responses received have been associated with the claims file the agency of original jurisdiction (AOJ) should obtain an addendum opinion regarding the nature and etiology of any psychiatric disorder by the physician who conducted the May 2013 VA examination.  If this examiner is no longer available the AOJ should obtain the opinion from an appropriately qualified physician.  The electronic claims file must be provided for review by the examiner.  Following review of the claims file, which should include records obtained pursuant to this remand and the conflicting evidence, including that shown in the May 2013 VA examination and the March 2013 psychiatric report, the examiner should express opinions on the following questions:  

(a)  What are the current psychiatric diagnoses for the Veteran?  (If different from any already noted in the record, an explanation for the difference should be provided.)

(b)  Does the evidence clearly (undebatably) show that any psychiatric disorder(s) pre-existed the Veteran's period of military service?  If any diagnosed psychiatric disorder is undebatably shown to have preexisted military service, explain why and indicate whether there was (1) a pathological worsening of the preexisting condition during any period of active service, and (2) if so, was the increase in severity due to the "natural progress" of the disorder or was the increase beyond that which would be considered the "natural progress" of the disorder?  If the evidence indicates that there clearly (undebatably) was not an increase, please explain this.  

(c)  For any psychiatric disorder diagnosed that is not shown to have clearly preexisted service, opine whether it is at least as likely as not that the disorder had its onset during military service or is related to any event or episode of service.  (It should be noted whether any current disability is the same as any experienced during military service.)  

The examiner must provide an explanation for the opinions provided.  The electronic claims folder and a copy of this remand should be made available to the examiner.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  If it is deemed necessary to conduct another examination to answer any of these questions, one should be scheduled.

4.  Following completion of the above development, the AOJ should readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

